                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 MARTÍN JONATHAN BATALLA
 VIDAL, et al.,

                    Plaintiffs,

           v.                                       No. 16-cv-4756 (NGG) (VMS)

 PETER T. GAYNOR, et al.,

                    Defendants. 1



 STATE OF NEW YORK, et al.,

                    Plaintiffs,

           v.                                       No. 17-cv-5228 (NGG) (VMS)

 DONALD TRUMP, et al.,

                    Defendants.


                                            NOTICE

       Further to Defendants’ January 14, 2021 Notice, Batalla Vidal ECF No. 363, Defendants

respectfully notify the Court and the Plaintiffs that, after Defendants’ previous notice was filed,

the Department of Homeland Security submitted certain Federal Vacancies Reform Act forms to

the United States Senate. Those forms are attached to this filing as Exhibit 1.




       1
         In both of the above-captioned matters, Acting Secretary of Homeland Security Peter T.
Gaynor is automatically substituted as a Defendant for former Acting Secretary of Homeland
Security Chad F. Wolf, pursuant to Federal Rule of Civil Procedure 25(d).
Dated: January 19, 2021       Respectfully submitted,

                              JOHN V. COGHLAN
                              Deputy Assistant Attorney General

                              SETH D. DUCHARME
                              Acting United States Attorney

                              BRAD P. ROSENBERG
                              Assistant Branch Director

                               /s/ Stephen M. Pezzi
                              GALEN N. THORP
                                Senior Trial Counsel
                              STEPHEN M. PEZZI
                              RACHAEL L. WESTMORELAND
                                Trial Attorneys
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street NW
                              Washington, DC 20005
                              Phone: (202) 305-8576
                              Fax: (202) 616-8470
                              Email: stephen.pezzi@usdoj.gov

                              JOSEPH A. MARUTOLLO
                              Assistant U.S. Attorney
                              United States Attorney’s Office
                              Eastern District of New York
                              271-A Cadman Plaza East, 7th Floor
                              Brooklyn, NY 11201
                              Phone: (718) 254-6288
                              Fax: (718) 254-7489
                              Email: joseph.marutollo@usdoj.gov

                              Attorneys for Defendants




                          2
